Citation Nr: 1037526	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-35 105	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than June 7, 2004 for 
the grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 
1971. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO dated in July 2009 that 
granted service connection for schizophrenia and assigned a 100 
percent rating, beginning on June 7, 2004.    

Please note this appeal had been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1973 to August 
1979.  

2.  On September 8, 2010, the Board was notified that the Veteran 
died on July [redacted], 2010 prior to rendering a final decision as to 
the appeal..        


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
Veteran/appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed on 
the first page of this decision).  

The Board notes that in September 2010, the appellant's attorney 
filed a motion for substitution pursuant to 38 U.S.C.A. § 5121A 
on behalf of G.C.S., the decreased Veteran's son.  This motion is 
referred to the RO for appropriate action.




ORDER

The appeal is dismissed without prejudice.



STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


